Citation Nr: 1433171	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected low back strain.

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected cervical spine strain prior to April 17, 2013 and in excess of 20 percent thereafter.

3.  Entitlement to a compensable disability evaluation for corneal abrasion scars of the eyes, bilaterally (bilateral eye disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) at the RO in October 2012; however, prior to the date of his hearing, the Veteran notified VA by telephone that he no longer desired to have the hearing.  

The Board notes that in the above noted phone conversation, the Veteran additionally expressed a desire to withdraw all of the issues currently on appeal.  An appellant may withdraw a substantive appeal as to any or all issues at a hearing or in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The Veteran was subsequently provided an Appeal Cancellation Notification form so that he could submit his oral request to withdraw in writing; however, VA has yet to receive a written request from the Veteran to withdraw the issues on appeal.  Since the only request to withdraw was made orally over the telephone, the issues remain in appellate status.  The Board additionally notes that the Veteran reported for VA examinations in April 2013 in support of his claims, thus indicating that he wishes to continue the appeal.  

During the pendency of this appeal, in a July 2013 rating decision, the RO increased the Veteran's disability rating for service-connected cervical spine strain to 20 percent disabling, effective April 17, 2013.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a compensable disability evaluation for corneal abrasion scars of the eyes, bilaterally, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected low back strain has not resulted in motion limited to 30 degrees or less of forward flexion of the thoracolumbar spine, or favorable or unfavorable ankylosis of the entire thoracolumbar spine, including loss of motion due to pain; with the sole exception of left lower extremity radiculopathy, objective neurologic abnormalities or incapacitating episodes have not been shown. 

2.  Prior to April 17, 2013, the Veteran's service-connected cervical spine strain did not result in motion limited to greater than 15 degrees but not greater than 30 degrees of forward flextion, combined range of motion of the cervical spine not greater than 170 degrees, including loss of motion due to pain, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; objective neurologic abnormalities or incapacitating episodes have not been shown. 

3.  The Veteran's service-connected cervical spine strain has not resulted in motion limited to 15 degrees or less of forward flexion of the cervical spine, including loss of motion due to pain, or favorable or unfavorable ankylosis of the entire spine; objective neurologic abnormalities or incapacitating episodes have not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected cervical spine strain prior to April 17, 2013, and 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.45, 4.59, 4.71a, DCs 5242, 5237 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

This appeal involves a January 2013 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's January 2013 remand instructions.  Outstanding VA treatment records dating from March 2011 to March 2013 have been obtained and associated with the claims file.  In additoin, the instruction to schedule the Veteran for VA examinations to determine the current severity of his service-connected low back strain and cervical strain was completed in April 2013.  The examination reports reflects that the examiner reviewed the claims file, conducted an in person examination of the Veteran, and described his objective findings as necessary to rate the Veteran's disabilities.  Thus, the Board finds that there has been substantial compliance with its January 2013 remand instructions.

II.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2007 and December 2008.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, where the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.327(a) (2013). 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA afforded the Veteran adequate examinations in August 2007 and April 2013.  The examiners considered the relevant history of the Veteran's condition and provided a detailed description of that condition as necessary to rate the severity of the Veteran's disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

In addition, the RO has obtained the Veteran's service and private treatment records and associated them with his claims file.  The Board additionally notes that the Veteran's Social Security Administration records have been associated with the claims file; however, they are not releveant to the claims presently on appeal.  Accordingly, based on the present record, the Board finds that the VA has satisfied any applicable duties to notify and assist the Veteran, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Additionally, although regulations require that a disability be viewed in relation to its recorded history, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  See id, Note (2).  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id.  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

III.A.  Low Back Strain

In his February 2007 claim, the Veteran requested an increased rating for his service-connected low back strain.  In a December 2007 rating decision, the RO assigned a 20 percent disability evaluation under DC 5237, effective February 28, 2007, the date of claim.  

In his statements to VA and his VA medical providers, the Veteran has reported constant lower back pain, with distribution to his left leg, resulting in numbness and aching.  

The Veteran was provided with a VA examination in August 2007.  The Veteran reported intermittent pain in his lumbar spine, with positive weakness and stiffness and pain at 5 out of 10.  He denied any flare ups and reported numbness in his left leg.  Physical examination revealed antalgic gait and no acute distress, with negative edema, ecchymosis, or erythema, and positive tenderness of the bilateral paravertebral muscles.  The lumbar spine was symmetrical and normal in curvature and there was no evidence of spasms or guarding.  

Range of motion of the thoracolumbar spine was measured as from 0 to 55 degrees of forward flexion and from 0 to 28 degrees of extension.  He had a range of 0 to 30 degrees of lateral flexion and lateral rotation on each side, with pain at the end point of all measurements.  The range of motion did not change upon repetitive use, nor was there any evidence of spasm, weakness, tenderness, or guarding.  There was no abnormal gait or spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The examiner noted that x-ray results were normal for the lumbosacral spine, and the Veteran's disability did not cause any episodes of incapacitation during the past 12 months.  The examiner rendered a diagnosis of chronic lumbarsacral strain with residuals, as well as left sciatic radiculopathy. 

The Veteran was provided with another VA examination in April 2013.  The Veteran reported his pain and discomfort in his lower back has increased in intensity over the years and experiences a constant dull ache of the lower back, with increased pain and flare ups with prolonged standing, walking, bending, and lifting.  He noted pain frequently radiating from the lower back to the left leg to the foot.  He reported experiencing incapacitating episodes of pain requiring bed rest approximately 6 times per year, self-imposed and not ordered by a physician.  

Range of motion of the thoracolumbar spine was measured as from 0 to 60 degrees of forward flexion and from 0 to 20 degrees of extension, with discomfort at the end point of each.  He had a range of 0 to 30 degrees of lateral flexion and rotation on each side, with no objective evidence of painful motion.  The range of motion did not change upon repetitive use, nor was there any evidence of muscle spasm or guarding.  The examiner noted that the Veteran's disability resulted in functional loss and impairment in that it resulted in less movement than normal and pain on movement.  He further found that the Veteran had mild radicular pain of the left lower extremity, but that the Veteran did not have any additional neurological abnormalities, such as bowel or bladder problems.  

X-ray of the lumbosacral spine revealed disc space narrowing at L4-5 and L5-S1, with endplate spurs at L3-4 and L4-5.  The examiner additionally noted 5 lumbar vertebral bodies and alignment without spondylolisthesis or compression fracture.  The examiner noted no intervertebral disc syndrome, but that arthritis is documented.  He additionally stated that the Veteran's back condition impacts his ability to work in that it results in increased pain with prolonged standing, walking, bending, and lifting, and prolonged positioning (i.e., greater than 15 minutes).  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability approximates the criteria for a schedular rating higher than 20 percent for any period of the appeal.  Applying the relevant diagnostic criteria to the medical evidence of record, the Veteran's functional limitations due to his service-connected low back strain are most consistent with the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  He has not been shown to have forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Indeed, on VA examination in April 2013 the Veteran had 60 degrees of thoracolumbar flexion, and 200 degrees of combined range of motion of the thoracolumbar spine.  On VA examination in August 2007 the Veteran had 55 degrees of forward flexion, and 203 degrees of combined range of motion. Furthermore, the examinations revealed no muscle spasm or ankylosis of the thoracolumbar spine and no abnormal spinal contour.  Although the August 2007 examiner noted the Veteran walked with an antalgic gait, he specifically noted there was no spasms, guarding, edema, ecchymosis, or erythema.  The Board has considered the Veteran's reports of pain and stiffness; however, such symptoms are already contemplated by the 20 percent rating.  See Deluca, 8 Vet. App. 202.  Thus, the Veteran has not met the criteria for a rating in excess of 20 percent for service-connected low back strain.  

The Board has additionally considered whether other diagnostic codes are applicable to the Veteran's low back disability.  The Board acknowledges the Veteran's credible statement regarding his self-imposed bed rest due to incapacitating episodes of pain in his low back; however, the examiner specifically noted that such rest is not ordered by a physician, and additionally found that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  Significantly, Note (1) to the Formula for Rating IVDS Based on Incapacitating Episodes states that an incapacitating episode under DC 5243 is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  As the Veteran's episodes are self-imposed and not at the prescription of a physician, such criteria has not been met.  

The Board notes that the law allows for the assignment of separate ratings for associated neurological abnormalities.  Indeed, the April 2013 VA examiner found left lower extremity radiculopathy, and by rating decision dated July 2013, the RO awarded a separate 10 percent rating for such disability as secondary to the Veteran's low back strain, effective April 17, 2013, pursuant to DC 8520.  Neither the Veteran nor his representative have expressed disagreement with the rating.  The Board additionally notes that, as discussed above, no additional neurological abnormalities have been found, and thus an additional separate rating is not warranted.  

III.B.  Cervical Spine Strain 

In his February 2007 claim, the Veteran requested an increased rating for his service-connected cervical spine strain, rated as 10 percent disabling effective April 10, 1992.  In a July 2013 rating decision, the RO assigned a 20 percent disability evaluation under DC 5242-5237, effective April 17, 2013.  

The Veteran was provided with a VA examination in August 2007.  He reported that his cervical spine condition had worsened, with weakness, stiffness, and constant dull pain in the center of his cervical spine radiating into his left leg intermittently.  H endorsed pain at rest, and rated it as a 5 on scale of 10.  The Veteran additionally stated he experiences flare-ups approximately once per week at a severity of 8 or 9 out of 10, lasting approximately 3 to 4 hours.  The Veteran reported he had not missed any work due to his condition, and that he did not have any episodes of incapacitation.  

Upon physical examination, the examiner noted the cervical spine was negative for edema, ecchymosis, or erythema, while showing positive tenderness of the bilateral paracervical muscles.  Axial loading did not reproduce pain, and there was normal curvature and symmetrical, without any spasms or guarding.  The examiner noted that there were no incapacitating episodes in the prior 12 months.  

Range of motion of the cervical spine was measured from 0 to 45 degrees of forward flexion and from 0 to 36 degrees of extension, with discomfort at the end points.  He had a range of 0 to 35 of lateral flexion on each side, and a range of 0 to 60 degrees of rotation on each side, with increase in pain at the end points of each.  The range of motion did not change upon repetitive use, with no additional limitations related to pain, fatigue, incoordination, weakness, or lack of endurance.  

The examiner noted there were no postural abnormalities, fixed deformity such as ankylosis, or abnormality of the musculature of the cervical spine.  X-ray imaging of the cervical spine revealed slight deformity and narrowing of the C5 body anteriorly which may represent a previous compression fracture.  Disc joint narrowing was not identified, and minimal bone spurring was noted at C4, C5, and C6 vertebrae.  The examiner rendered diagnoses of chronic cervical strain, degenerative joint disease (DJD), and healed compression fracture with residuals.  He further noted no additional limitation of joint function. 

The Veteran was provided with another VA examination of the cervical spine in April 2013.  Upon review of the claims file and physical examination, the examiner noted diagnosis of cervical strain, remote compression fracture of C5, and osteoarthritis of the cervical spine.  The Veteran reported a constant dull ache of the back of his neck, in the area of C6-7, with flare ups of increased intensity with prolonged positioning and repetitive movement.  He denied any pain radiating from the head to his upper extremities.  

Range of motion of the cervical spine was measured from 0 to 30 degrees of forward flexion and extension, with objective evidence of painful motion at the endpoint of each.  He had a range of 0 to 30 for lateral flexion bilaterally, and a range of 0 to 60 for lateral rotation bilaterally, with objective evidence of painful motion at the endpoints.  There was no change in range of motion upon repetitive use.  

The examiner noted the Veteran had functional loss and functional impairment in the cervical spine to include less movement than normal and pain on movement.  The Veteran displayed localized tenderness or pain to palpation, but did not exhibit muscle spasm or guarding of the cervical spine.  Muscle strength, sensation to light touch, and reflex testing was normal.  There was no radicular pain or other signs or symptoms of radiculopathy.  The examiner additionally noted that the Veteran did not have intervertebral disc syndrome or related incapacitating episodes, nor did he display other neurologic abnormalities such as bowel or bladder problems. 

X-ray imaging dated April 2013 revealed minimal retrolisthesis of C5 on C6, and disc space narrowing and endplate spurs at C4-5 and C5-6.  Ucinate process was prominent at C5 and C6, with neural foraminal narrowing bilaterally at C5-6.  The examiner opined that the Veteran's cervical spine disability impacted the Veteran's ability to work in that it resulted in chronic neck pain aggravated by prolonged positioning and rotation of the head. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's cervical spine disability approximated the criteria for a schedular rating in excess of 10 percent prior to April 17, 2103.  Applying the relevant diagnostic criteria to the medical evidence of record, the Veteran's functional limitations from February 2007 to April 2013 are most consistent with a 10 percent rating.  Specifically, in his August 2007 VA examination, the Veteran was not shown to have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and his 236 degree combined range of motion of the cervical spine was greater than 170 degrees, as noted in the criteria for a 20 percent disability rating.  In addition, the examiner noted there was no muscle spasm or guarding severe enough to result in abnormal gait or contour.  There was no ankylosis of the cervical spine.  The Board further notes that the Veteran's reports of pain, weakness, and swelling are already contemplated by the rating criteria.  See Deluca, 8 Vet. App. 202; see 38 C.F.R. § 4.71a.  Accordingly, the Board finds that the Veteran has not met the criteria for a rating in excess of 10 percent for his cervical spine disability, for the period of February 28, 2007 to April 17, 2013.

The Board similarly finds that the evidence of record is against a finding that the Veteran's cervical spine disability approximates the criteria for a 20 percent rating.  As noted above, the April 2013 VA examination revealed that the Veteran had forward flexion to 30 degrees, with a combined range of 240 degrees.  The examiner specifically stated that the Veteran did not have muscle spasms or guarding, and no ankylosis was noted.  Thus, the Veteran has not met the criteria for a rating in excess of 20 percent for his cervical-spine disability.  

The Board has additionally considered whether other diagnostic codes are applicable to the Veteran's cervical spine disability.  Because the Veteran has osteoarthritis of the cervical spine, as noted in the April 2013 VA examination, the Board has considered the DCs specific to arthritis.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion.  Id.; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Accordingly, higher or separate ratings are not warranted under DC 5003.  Id. 

As noted above, VA regulations provide for the assignment of separate ratings for associated neurological abnormalties.  However, as the April 2013 examiner specifically found that the Veteran did not have intervertebral disc syndrome or related incapacitating episodes, nor did he display other neurologic abnormalities such as bowel or bladder problems, an additional separate rating is not warranted. 


III.C.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. §§ 4.71a.  Moreover, more severe manifestations of the Veteran's disabilities are contemplated by the rating schedule -including ankylosis, forward flexion of the cervical spine 15 degrees or less, and forward flexion of the thoracolumbar spine 30 degrees or less, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied.  For sake of completeness, the evidence does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment as a result of his service-connected low back or cervical spine strains.  Thus, referral for extraschedular consideration is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his service-connected low back or cervical spine disabilities, nor does the record raise such a claim.  Therefore, a claim for a TDIU is not before the Board. See id.


ORDER

Entitlement to a disability rating in excess of 20 percent for servicec-connected low back strain is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected cervical spine strain, prior to April 17, 2013, and in excess of 20 percent thereafter, is denied. 

REMAND

With respect to the Veteran's increased evaluation claim for bilateral eye disability, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination.  

In his August 2007 VA examination, the Veteran asserted that his bilateral eye disability results in pain and migraine headaches.  In addition, he stated that he cannot see to the sides because it hurts him to move his eyes.  The examiner rendered a diagnosis of periorbital pain which limits the Veteran's ocular movement thus limiting his peripheral vision.  The Veteran subsequently stated that his bilateral eye disability had worsened, and was provided with a new examination in April 2013, with an addendum opinion obtained in May 2013.  

Notably, in the April 2013 VA examination, the examiner responded "no" to the question of whether the Veteran has a visual field defect or a condition that may result in a visual field defect.  The examiner did not perform visual field testing using either Goldmann kinetic perimetry or automated perimetry using an approved model as outlined by in the Disability Benefits Questionnaire.  In his May 2013 addendum opinion, the examiner additionally noted that the Veteran cannot see to the sides because it hurts him to move his eyes; however, as noted above, the medical evidence is absent of a Goldman's chart of the field of vision.  Accordingly, as the medical and lay evidence of record indicates that the Veteran's disability results in a limitation of field of vision, remand is necessary in order to provide the Veteran with a new VA examination, to include completion of a visual field test.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination with the April 2013 examiner (or a suitable ophthalmologist if unavailable) in order to determine the current nature and severity of his bilateral eye disability.  The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.  

2.  After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


